285 F.2d 431
BLOOMFIELD STEAMSHIP COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18322.
United States Court of Appeals Fifth Circuit.
January 23, 1961.

Petition for Review of Decision of the Tax Court of the United States.
C. W. Wellen, William M. Ryan, Charles W. Hall, Houston, Tex., Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., of counsel, for petitioner.
Morton K. Rothschild, Harold M. Seidel, Lee A. Jackson, Harry Baum, Attys., Dept. of Justice, Claude R. Marshall, Sp. Atty., Hart H. Spiegel, Chief Counsel, I. R. S., Washington, D. C., Charles K. Rice, Asst. Atty. Gen., Dept. of Justice, for respondent.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and MIZE, District Judge.
PER CURIAM.


1
The facts of this controversy, involving a liability of the petitioner for Federal income taxes, and the Tax Court's reasons for its decision against the petitioner are set forth in the Tax Court's opinion. Bloomfield Steamship Company v. Commissioner of Internal Revenue, 33 T.C. 75. We find no error in the conclusions reached by the Tax Court and its decision is


2
Affirmed.